                 Case 1:21-cv-00349 ECF No. 1-1, PageID.5 Filed 04/27/21 Page 1 of 13

                                                                    Originai • Court
                                                                    Original                                                   2nd copy     Plaintiff
                                                                                                                                    copy -- Plaintiff
  Approved. SCAO                                                    1st copy •- Defendant                                          copy -- Return
                                                                                                                               3rd copy

               OF MICHIGAN
         STATE OF                                                                                                                  CASE NO.
                                                                                                                                        NO.
                         JUDICIAL
                         JUDICIAL DISTRICT                                                                              f'l

17th                      JUDICIAL CIRCUIT
                          JUDICIAL
                                                                        SUMMONS                                 21
                                                                                                                2 if]
                                                                                                                   ^          lam`
                                                                                                                              U c  4 '<       - CD
                          COUNTY PROBATE
                          COUNTY PROBATE

Court address
Court                                                                                                                                          Court telephone no.
                                                                                                                                               Court telephone no.
                      Suite 2400Grand
180 Ottawa Avenue NW, Suite
180                                           MI 49503
                            2400Grand Rapids, Ml                                                                                              (616) 632-5480

            name(s), address(es),
Plaintiff's name(s),              and telephone no(s).
                     address(es), and                                                    Defendant's narne(s),             and telephone
                                                                                                     name(s), address(es), and telephone no(s).
Cassandra Cook                                                                           BRADFORD WHITE CORPORATION
                                                                                         THE CORPORATION COMPANY
                                                                               v         615 GRISWOLD
                                                                                         DETROIT, MI
                                                                                                  MI 48226

            attorney, bar no.,
Plaintiff's atlorney.          address, and
                          no., address,     telephons no.
                                        and telephone
                          NACHTLAW, P.C.
David A. Nacht (P47034), NACHTLAW,                                                                                              r-• • I •-•
                                                                                                                                    r   '•
                                   Arbor, MI 48104
101 North Main St., Suite 555, Ann Arbor,
dnacht@nachtlaw.com
(734) 663-7550


                                below that apply to you
                      the items below
Instructions: Check the                                 arid provide any required information.
                                                    you and                                                form to the court clerk along
                                                                                  information. Submit this form                          with your complaint and,
                                                                                                                                   along with
                                          (form MC 21). The summons section will be completed by the
if necessary, a case inventory addendum (form
if                                                                                                    the court
                                                                                                          court clerk.


 Domestic Relations Case
 ._...... There are no pending or resolved cases within the jurisdiction of the family division of the circuit court involving the family or
                 members of the
          family members       the person(s) who are the subject of the complaint.
                                                                           complaint.
I . There is one                             resolved cases within the jurisdiction
                   one or more pending or resolved                                                            of the circuit court involving
                                                                                              family division of
                                                                          jurisdiction of the family
          the family
              family or family members
                                members  of the person(s)
                                                person(s)   who  are the subject  of the  complaint.
                                                                                          complaint.  I have separately  filed a completed
                                                                                                                                 completed
                                                      listing those cases.
          confidential case inventory (form MC 21) listing
'.... It is unknown                              resolved cases within the jurisdiction of the family division of the circuit court involving
               unknown if there are pending or resolved                                                                                involving
          the family            members of the person(s) who are the subject of the complaint.
              family or family members                                                    complaint.

 Civil Case
       This is a business case in which all                           includes a business or commercial dispute under MCL 600.8035.
                                           all or part of the action includes
       MDHHS and  and a contracted health plan may have aa right to  to recover expenses in this case.                notice and a copy of
                                                                                                 case. I certify that notice
   _ the complaint will                    MDI-11--IS and (if applicable) the contracted health plan in accordance with MCL 400.106(4).
                       will be provided to MDHHS
       There is             pending or resolved
               is no other pending                                                                 or occurrence as alleged in the
                                                       action arising out of the same transaction or
                                       resolved civil action
       complaint.
  .... A civil action between
:....                                 parties or other parties arising out of the transaction or occurrence alleged in the complaint has
                      between these parties

    been previously filed in        L this court, 1_7-i
                                    LT.                                                                                                              Court, where
                                                                                                                                                            where

    it was given case number                                            and assigned to Judge

   The action                       E no longer
                    L_j remains L. is no                    pending.

                completed by court clerk.
Summons section completed                                               SUMMONS

NOTICE TO THE DEFENDANT: In the name         name of the people of              of Michigan you are notified:
                                                                  of the State of
1. You are being sued.
                    sued.                 •
2. YOU HAVE 21 DAYS after receiving this summons and a copy                     complaint to file a written answer with the court and
                                                                   copy of the complaint
   serve a copy   on  the other party  or  take other lawful  action
                                                              action  with the  court (28 days if you were served by mail or you were
   served outside this state).
3. If you do not             take other action within
             not answer or take                                  allowed. judgment may be entered
                                                 within the time allowed,                                                for the relief
                                                                                                   entered against you for       relief
   demanded in  in the complaint.
                       complaint.
          require special accommodations to use
4. If you require                                               because of
                                                  use the court because   of a disability or ifif you require a foreign language interpreter
   to help you fully participate in         proceedings, please contact the court immediately to make
                                  in court proceedings,                                                  make arrangements.
                                      Expiration date*                           clerk
                                                                           Court clerk
                                                                                                          POSTHLIMUS LYONS
                                                                                                     USA PQSTHUMUS
Issue date
        mAR       2021
        MAR 0 99, 20 21                          JliJi ()0 8 2021                                    LISA
'This summons is
*This                                     or before
              is invalid unless served on or                                                             the seal
                                                                                               sealed by the
                                                                                            be sealed
                                             before its expiration date. This document must be                    of the court
                                                                                                             seal of

   01 (9/19) SUMMONS
MCOI
MC                                                                                          MCR 11 109(D). MCR 2.102(B), MCR
                                                                                                   109(D), MCR                                 MCR 2 105
                                                                                                                                    MCR 2.104, MCR
                                                                                                                               103, MCR
                                                                                                                         MCR 2 103.
                Case 1:21-cv-00349 ECF No. 1-1, PageID.6 Filed 04/27/21 Page 2 of 13
                                                                                                                SUMMONS
                                                                                                       Case No.21-
                                                                                                            No.21-           CD
                                                                                                                          - CD
                                                      PROOF OF SERVICE
TO
TO PROCESS SERVER: You are to serve the      the summons
                                                 summons and                              91 days from the date of filing or the date
                                                            arid complaint not later than 91
of expiration
   expiration on the order for second summons. You You must make and and file your return with the
                                                                                               the court clerk.            unable to
                                                                                                         clerk. If you are unable
complete service you must
                      must return this
                                   this original and all                     clerk.
                                                     all copies to the court clerk.

                                       CERTIFICATE /I AFFIDAVIT OF SERVICE /INONSERVICE
                                                                                  NONSERVICE
                   CJ OFFICER CERTIFICATE
                   Li                                              OR          • AFFIDAVIT OF PROCESS SERVER
                                                                               LI
II certify that I am a sheriff,
                       sheriff, deputy sheriff, bailiff,
                                                bailiff, appointed    Being first duly sworn, II state that II am a legally competent
                                                                                                                            competent
 court officer, or attorney for a party (MCR     2.104[A][2]),
                                         (MCR 2.104[A][21),           adult, and
                                                                             and II am not a party or an officer ofof aa corporate
 and that: (notarization not required)                                party (MCR
                                                                            (MCR 2.103[A]), andand that: (notarization required)

•
Li] I served personally aa copy of
                                of the
                                   the summons
                                       summons and complaint,
                                                       complaint,
•
0 II served by registered or certified
                              certified mail (copy of
                                                   of return receipt
                                                             receipt attached) a copy of
                                                                                      of the summons and complaint,

together with
                                   served with
                List all documents served with the
                                               the summons and complaint

                                                                                                                        . on the defendant(s):

Defendant's name                                 Complete address(es)
                                                          adclress(es) of service                                       Day, date, time




El II have personally attempted to serve the summons and complaint, together with any attachments, on the following defendant(s)
[J
   and have been
              been unable to complete service.
Defendant's name                             Complete address(es) of service
                                                                     sen/ice                                Day, date, time




II declare under the penalties of
                               of perjury that this proof
                                                    proof of service has been
                                                                         been examined
                                                                              examined by me and that its
                                                                                                      its contents are true to the
 best of my information,
            information, knowledge, and belief.
Service fee          Miles traveled Fee                                     Signature
$
                                    li
                                    I$
Incorrect address fee Miles traveled Fee             TOTAL FEE              Name (type or print)
                                                                                          print)
$                                                    $
                                                     $
                                                                            Title
Subscribed and sworn to
                     to before
                        before me on                                                                                       County, Michigan.
                                                                                                                                   Michigan.
                                             Date
My commission expires:                                         Signature:
                             Date                                                        clerk/Notary public
                                                                            Deputy court clerk/Notary
Notary public,
       public, State of
                     of Michigan, County
                                  County of

                                            ACKNOWLEDGIVIENT OF SERVICE
                                          [ACKNOWLEDGMENT
I acknowledge that I have received service of
                                           of the summons and complaint,
                                                              complaint, together with
                                                                                                          Attachments
                                                         on
                                                         on
                                                              Day, date, time
                                                                   on behalf of
                                                                      behalf of
Signature
      Case 1:21-cv-00349 ECF No. 1-1, PageID.7 Filed 04/27/21 Page 3 of 13




                                 STATE OF MICHIGAN
                       IN THE CIRCUIT COURT FOR KENT COUNTY

                                                                  ft
CASSANDRA COOK,                                       Case
                                                      Case No.:
                                                           No.: 221=
                                                                  )-            • -CD

         Plaintiff,                                   Judge:
-v-
-V-                                                                P
                                                                   PAAUL
                                                                       I JJ.. DEN:NFELD
                                                                              DEN^NPZLD

BRADFORD WHITE CORPORATION, a
foreign profit corporation, and ANSU KROMAH,

         Defendants.

 David A. Nacht (P47034)
 Fabiola A. Galguera (P84212)
 NACHTLAW, P.C.  P.C.
 Atlorneysfor
 Attorneys for Plaintiff
               Plaintiff
 101 North Main St., Suite 555
 Ann Arbor, MI 48104
 (734)663-7550
 (734) 663-7550

                           •




      There
      There has
            has never
                never been any
                            any other
                                other civil action between these parties arising out of the same
            transaction or
            transaction or occurrence  as alleged in this complaint pending in this court.

                               COMPLAINT AND JURY DEMAND

         NOW COMES Cassandra Cook, by and through her attorneys NACHTLAW P.C., and

makes this Complaint against Bradford White Corporation ("Bradford
                                                        (''Bradford White") and Ansu Kromah

("Kromah"), as follows:

                                             PARTIES

         1.      Plaintiff Cook is an individual residing in Howard City, Newaygo County,

Michigan.
   Case 1:21-cv-00349 ECF No. 1-1, PageID.8 Filed 04/27/21 Page 4 of 13




       2.
       2.                Bradford White is a foreign profit corporation incorporated under the
               Defendant Bradford

     of the
laws of
laws                                                            of Michigan with a registered office
        the state of Delaware qualified to operate in the state of

in Grand Rapids, Kent County, Michigan.
in

       3.      Defendant Kromah was an employee of Defendant Bradford White at the same time

as Plaintiff Cook.

                                                 AND VENUE
                                    JURISDICTION AND

       4.      This is an action for sex discrimination and retaliation in violation of
                                                                                     of Michigan's

Elliott-Larsen Civil Rights Act ("ELCRA"), MCL 37.2101 et seq.

       5.      Jurisdiction is proper pursuant to this Court's general jurisdiction pursuant to MCL

600,605.
600.605.

       6.
       6.      Venue is proper pursuant to MCL 600.1621 as Defendant Bradford White's

registered office is located in Kent County.

                                 GENERAL ALLEGATIONS

       7.      Plaintiff Cook                                               24, 2017 as an
                         Cook was hired by Defendant Bradford White on July 24,2017

Assembler at the Middleville factory.

       8.                                             diliiently and admirably, even through a
               At all times, she performed her duties diligently

difficult, risky pregnancy.

       9.                       first week of March 2018, Defendant Kromah began to sexually
               During about the first

harass Plaintiff Cook at work.

       10.     At the time, Plaintiff Cook was approximately 6 months pregnant and a single

mother.

       11.     On or about March 5,                      began to notice that Defendant
                                 5, 2018, Plaintiff Cook began

Kromah would constantly leer at her.



                                                 2
     Case 1:21-cv-00349 ECF No. 1-1, PageID.9 Filed 04/27/21 Page 5 of 13




        12.
        12,       He was
                  He was staring
                         staring at
                                 at her intently, not even
                                        intently, not even flinching
                                                           fl inching when she caught him looking.

        13.
        13.       She
                  She felt
                      felt extremely uncomfortable because of the way he looked at her.

        14.
        14.       On
                  On or
                     or about
                        about March
                              March 6, 2018, Defendant Kromah continued to stalk and watch

Plaintiff Cook.

        15,
        15,       Defendant Kromah's harassment escalated and became more verbal and sexually
                  Defendant

explicit.

        16.       About one or two hours before lunch, he got close to her -
                  About                                                    — about 2 feet away —

and made a hand gesture in order to communicate to her that his penis was large.
                                                                          large,

        17,       He first pointed at his penis, made a circular motion as if to signal to her its girth,

and then moved his hand as if he was supporting something very heavy.

        18.       Plaintiff Cook was shocked and upset at Defendant Kromah's action.

        19.
        19.       Defendant Kromah laughed,
                                   laughed, walked away, and continued to leer at her.

        20.
        20.       On
                  On or
                     or about
                        about March 7,
                                    7, 2018, Defendant Kromah continued to harass Plaintiff
                                                                                  Plaintiff

Cook.

        21.       He
                  I-Ie continued to stalk her on the floor,
                                                     floor, following her around
                                                                          around and watching her

from behind machinery.

        22.       He approached her multiple times throughout the workday
                                                                  workday and asked if
                                                                                    if she would

"suck his dick."

        23,       Defendant Kromah made other aggressive, sexual comments while Plaintiff Cook

tried to work.

        24.       Plaintiff Cook felt disgusted and humiliated by his comments.

        25.       Every time he said something to her, she pleaded with him to leave her alone.

        26.       Defendant Kromah's harassment made Plaintiff Cook feel unsafe at work.



                                                     3
   Case 1:21-cv-00349 ECF No. 1-1, PageID.10 Filed 04/27/21 Page 6 of 13




        27.
        27,    She was scared to go to the bathroom alone.

        28.    She would hide behind
                              behind presses when she saw Defendant Kromah walking her

way.

        29.    Defendant Kromah's harassment was overt; other employees noticed Defendant

Kromah's behavior towards Plaintiff
                          Plaintiff Cook.

        30.    On
               On March 8,
                        8, 2018, Defendant Kromah followed and stalked her on the floor,

        31.
        31,    At the time, Plaintiff Cook was in a dating relationship.

        32.    Defendant Kromah told Plaintiff Cook that he "did not give a fuck about [her]

man."

        33.    He told her that she would eventually be interested in him.

        34.    Later that day, a co-worker approached Plaintiff Cook to tell her that while she

was bent over, Defendant Kromah was leering at her buttocks.

        35.
        35.    His behavior
                   behavior was overt and
                                      and obvious to their co-workers.
                                                           co-workers.

        36.    Plaintiff Cook later caught him staring at her through a jacket rack.

        37.
        37,    Plaintiff Cook reported Defendant Kromah's behavior to Human Resources.

        38.    She presented a union representative and Human Resources Director Dave Seeley
                                                                                      Seeley

with a statement detailing Defendant Kromah's harassment.

        39.   A witness to Defendant Kromah's behavior also submitted a statement describing

Defendant Kromah's harassment of Plaintiff Cook.

        40.    Defendant Kromah found out that same day that Plaintiff Cook had lodged a

complaint against him.

        41.    Plaintiff Cook was at her workstation when
                                                     when Defendant Kromah invaded her

personal space and said "yo bitch listen to me."



                                                   4
  Case 1:21-cv-00349 ECF No. 1-1, PageID.11 Filed 04/27/21 Page 7 of 13




       42.
       42.      He
                He proceeded to make non-sequitur comments.

       43.      Defendant Kromah then went to meet with Human Resources.

       44.      Upon reasonable belief, Defendant Kromah did not received any reprimand for

his behavior.

       45.      Defendant Kromah gloated about not receiving punishment.

       46.      Plaintiff Cook was shocked and horrified that Defendant Bradford White failed to

address Defendant Kromah's harassing behavior.

       47.      Plaintiff Cook was aware of other women who had complained about Defendant

Kromah's
Kromah's sexually inappropriate behavior.

       48.      She returned to Human Resources to once again complain about Defendant

Kromah's behavior.

       49.      Instead of addressing Defendant Kromah's harassment, Mr. Seeley forced

Plaintiff Cook to move to a different department.

       50.      This reassignment was punitive.

       51.      Plaintiff Cook was moved to a less desirable position she was not trained for.

       52.      Meanwhile, Defendant Kromah did not face any consequences for his harassment.

       53.      Later that same day, she went to the bathroom and while reviewing the job

openings board, Defendant Kromah once again approached her.

       54.      Defendant Kromah began to yell at her, saying "what the fuck do you think

you're doing!?"

       55.      Plaintiff Cook tried to walk away but Defendant Kromah continued to follow her

screaming and cursing at her: "bitch, when I say something to you, listen!"




                                                  5
    Case 1:21-cv-00349 ECF No. 1-1, PageID.12 Filed 04/27/21 Page 8 of 13




         56.    Without stopping because she was trying to get away from him, she demanded

that he "not speak to [her] like that."

         57.    No matter where she went, he continued to yell at her and curse at her.

         58.    Two co-workers heard Defendant Kromah's yelling and came to see what was

going,
going.

         59.    He left when he saw them approaching.

         60.
         60.    Plaintiff Cook was so scared of his behavior, she was forced to hide in the Plant

Supervisor's office for about 20 minutes while her co-worker confirmed Defendant Kromah had

left the premises.

         61.
         61.                          9, 2018, it quickly became clear to Plaintiff Cook that
                The next day on March 9,2018,

moving departments would not change anything.

         62,
         62.    While she was working in her new department, Defendant Kromah continued to

stare her down, watching her from a distance.

         63.    Plaintiff Cook did not feel safe at work.

         64.
         64.    She returned to Mr. Seeley and told him she could not work for a company that

supported a sexual predator.

         65.    Mr. Seeley pulled out a quit slip, handed it to her and said, "if this is what you

feel like needs to be done than do what you got to do.

         66.    Plaintiff Cook was shocked and hurt; she planned on staying at Bradford White

until she retired.

         67.    She wrote in the quit slip under the explanation section that "[she] was being

                                                      was [the] one being punished."
harassed and it was not being taken care of and [she] was




                                                  6
                                                  6
   Case 1:21-cv-00349 ECF No. 1-1, PageID.13 Filed 04/27/21 Page 9 of 13




          68.   Defendants' willful and malicious disregard for Plaintiff Cook's safety and well-

being led her to experience physical, emotional, and financial harm.

          69.   During Defendant Kromah's harassment, Plaintiff Cook was going through a

difficult pregnancy.

       70.      The anxiety and stress of dealing with Defendants exacerbated the physical and

emotional difficulties she was experiencing.

       71.      As a result of Defendants' actions, she has been left with long-term emotional

trauma.

       72.      Plaintiff Cook does not feel safe in work environments, which has impacted her

ability to find and maintain employment.

       73.      On March 9, 2018, Plaintiff
                                  Plaintiff Cook was constructively
                                                     constructively discharged due to

Defendants' discriminatory and retaliatory actions
                                           actions including, but not limited
                                                                      limited to: forcing her to

change departments, placing her in a department she was not trained for, and failing to address

Defendant Kromah's harassment.

       74.      Defendant Bradford White's Human Resources
                                                 Resources director made it clear no further

action would be taken to address Defendant Kromah's harassing behavior.

       75.      Defendants intentionally created working conditions so intolerable that Plaintiff

Cook has no choice but to resign.

       76.      Defendants did so because of
                                          of her gender, and in retaliation to
                                                                            to her
                                                                               her opposition of
                                                                                              of

Defendants' discriminatory actions.

       77.      Any reasonable person would have resigned in her position based on Defendant's

conduct.

                                                COUNT I



                                                 7
  Case 1:21-cv-00349 ECF No. 1-1, PageID.14 Filed 04/27/21 Page 10 of 13




                            (As to Defendant Bradford White Only)
                         SEX
                         SEX DISCRIMINATION IN VIOLATION
                                                    VIOLATION OF  OF
                   ELLIOTT-LARSEN
                   ELLIOTT-LARSEN CIVIL    RIGHTS ACT,
                                    CIVIL RIGHTS    ACT, MCL
                                                          MCL 37.2201 et seq.
                                                                         sea.

      78.
      78.        Plaintiff incorporates by reference the foregoing
                                                         foregoing paragraphs as if fully set forth
                                                                                              forth

herein.

      79.        At all relevant times, Defendant Bradford White was an employer and Plaintiff

Cook was an employee within the meaning of the Elliott
                                               Elliott-Larsen
                                                       -Larsen Civil Rights Act, MCL § 37.2101.

      80.
      80.        Plaintiff
                 Plaintiff Cook
                           Cook is
                                is aa member of a protected class because of
                                                                          of her sex: female.

      81.        Defendant Bradford
                           Bradford White's actions were motivated by unlawful discrimination

against
against Plaintiff Cook
                  Cook because
                       because of her sex, including but not limited to her constructive discharge.

      82,
      82.        If
                 if not for Plaintiff
                            Plaintiff Cook's sex, she would not have been constructively discharged

by Defendant Bradford White.

      83.        Defendant Bradford White's actions constitute unlawful discrimination against

Plaintiff Cook because of
                       of her sex in violation of
                                               of MCL § 37.2202.

      84.
      84.        As a direct and proximate result of Defendant Bradford White's wrongful acts,

Plaintiff Cook has sustained injuries and damages including but not limited to, loss of
                                                                                     of earnings

and earning capacity; loss of fringe and retirement benefits; mental anguish; physical and
and

emotional
emotional distress;
          distress; humiliation and embarrassment; and loss of
                                                            of professional reputation.

                                                 COUNT II
                                                 COUNT II

                         (As to Defendants
                                Defendants Bradford White and Krotnah)
                                                              Kromah)
                              RETALIATION
                              RETALIATION IN  IN VIOLATION
                                                 VIOLATION OF  OF
                   ELLIOTT-LARSEN
                   ELLIOTT-LARSEN CIVIL     RIGHTS ACT,
                                     CIVIL RIGHTS    ACT. MCL
                                                            MCL 37.2701
                                                                 37.2701 et seq.
                                                                            sea.

          85.    Plaintiff incorporates by reference the foregoing paragraphs as if
                                                                                 if fully
                                                                                    fully set forth at

length herein.




                                                   8
                                                   8
  Case 1:21-cv-00349 ECF No. 1-1, PageID.15 Filed 04/27/21 Page 11 of 13




       86.     At all relevant times, Defendant Bradford White was an employer and Plaintiff

Cook was an employee and person, covered by and within the meaning of the Elliott-Larsen Civil

Rights Act, MCL§  37,2101.
            MCL § 37.2101.

       87.     Plaintiff Cook engaged in conduct protected by ELCRA's anti-retaliation provision

including reporting harassment based
                               based on her sex.

       88.     Defendant Bradford White retaliated against Plaintiff Cook for opposing

harassment and discriminatory treatment by unfairly changing her from one department to another

and then constructively discharging her.

       89.     Defendant Kromah also retaliated against Plaintiff
                                                        Plaintiff Cook for
                                                                       for opposing
                                                                           opposing harassment
                                                                                    harassment

and discriminatory treatment by continuing to harass her after she
                                                               she reported
                                                                   reported his
                                                                            his behavior
                                                                                behavior to
                                                                                         to Human
                                                                                            Human

Resources.
Resources.

       90.     Defendant Bradford White and Defendant Kromah unlawfully retaliated against

Plaintiff Cook because of
                       of her protected conduct.

       91.     As a direct and proximate result of
                                                of Defendants' wrongful acts, Plaintiff Cook
                                                                                        Cook has

sustained injuries and damages including but not limited to, loss of earnings and earning capacity;

loss of fringe and retirement benefits; mental anguish; physical and emotional distress; humiliation

and embarrassment; and loss of professional reputation.

                                        RELIEF REQUESTED
                                        RELIEF REQUESTED


WHEREFORE Plaintiff requests this Honorable Court grant the following:

       a. Compensatory damages for monetary
                                   monetary and nonmonetary loss in whatever
                                                                    whatever amount
                                                                             amount she
                                                                                    she is
                                                                                        is
found to be entitled to;

       b. Exemplary damages in whatever amount she is found
                                                      found to be
                                                               be entitled
                                                                  entitled to;
                                                                           to;

        c. A judgment for lost wages and benefits, past and future,                        is found
                                                            future, in whatever amount she is found
to be entitled to;

                                                 9
      Case 1:21-cv-00349 ECF No. 1-1, PageID.16 Filed 04/27/21 Page 12 of 13




           d. Statutory damages costs, pre- and post-judgment interest, attorney
                                                                        attorney fees; and

          e,
          e. Additional relief, including but not limited to declaratory and injunctive relief, that this
    Honorable Court deems just and is permitted in law or equity.


                                                          Respectfully submitted,

                                                          NACHTLAW, P.C.

                                                          /s/ David A. Nacht (P47034)
                                                                              fP47034>)
                                                          Attorney for Plaintiff Cassandra Cook
                                                          101 N. Main Street, Ste. 555
                                                          Ann Arbor, MI 48104
                                                          (734) 663-7550
                                                          (734)
                                                          dnaclit@nachtlaw.com
                                                          dnacht@nachtlaw.com


    Dated: March 4, 2021




                                                     10
                                                     10
I
  Case 1:21-cv-00349 ECF No. 1-1, PageID.17 Filed 04/27/21 Page 13 of 13




                                STATE
                                STATE OF
                                      OF MICHIGAN
                                         MICHIGAN
                      IN THE
                         THE CIRCUIT
                             CIRCUIT COURT
                                     COURT FOR
                                           FOR KENT
                                               KENT COUNTY
                                                    COUNTY
                                                                    I
                                                                    11
CASSANDRA
CASSANDRA COOK,
          COOK,                                         Case
                                                        Case No.:
                                                             No.: 2N
                                                                  2    - i-     '-CD
                                                                                 -CD

       Plaintiff,
       Plaintiff,                                       Judge;
                                                        Judge:
- v-
-y-
                                                                   P A U L J.1. Vn^ ' . 'Z I j F Z LL D
                                                                   PAUL                               D

BRADFORD WHITE
         WHITE CORPORATION
               CORPORATION and
                           and
ANSU
ANSU KROMAH.
     KROMAH.

       Defendants.

 David A.
        A. Nacht (P47034)
 Fabiola A. Galguera
            Galguera (P84212)
                       (P84212)
 NACHTLAW, P.C.
           for Plaintiff
 Attorneysfor  Plaintiff
 101 North Main St.,
                  St., Suite
                       Suite 555
 Ann Arbor,
      Arbor, MI 48104
 (734) 663-7550




                               DEMAND FOR TRIAL
                               DEMAND FOR TRIAL BY
                                                BY JURY
                                                   JURY

       NOW COMES Cassandra Cook,
                           Cook, by and through her attorneys NACHTLAW,
                                                              NACHTLAW, P.C.,
                                                                        P.C., and
                                                                              and

hereby demands for a jury trial in the above-captioned matter for all issues
                                                                      issues so
                                                                             so triable.
                                                                                triable.

                                                        Respectfully submitted,
                                                        Respectfully submitted.

                                                        NACHTLAW, P.C.

                                                                  A. Nacht
                                                        /s/ David A.  Nacht (P47034)
                                                                             fP47034)
                                                        Attorney for  Plaintiff Cassandra
                                                                  for Plaintiff Cassandra Cook
                                                                                          Cook
                                                        101 N. Main Street,   Ste. 555
                                                                      Street, Ste. 555
                                                        Ann Arbor,   MI 48104
                                                             Arbor, MI   48104
                                                        (734) 663-7550
                                                        (734) 663-7550
                                                        dnacht@nachtlaw.com
                                                        dnacht@nachtlaw.com

                2021
Dated: March 4. 2021


                                                 11 1
